UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7634


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY F. BOOKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:05-cr-00543-PJM-1; 8:07-cv-1782-PJM)


Submitted:    December 23, 2008                Decided:   March 27, 2009


Before WILKINSON and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy F. Booker, Appellant Pro Se. Steven M. Dunne, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy F. Booker seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).

A    certificate       of    appealability        will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).        A    prisoner      satisfies      this

standard   by    demonstrating           that   reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently        reviewed      the   record    and

conclude      that    Booker       has    not   made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument     would    not    aid   the   decisional

process.

                                                                             DISMISSED




                                            2